DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (2016/0250603A1) in view of Amin-Sanayei et al (2013/0312604A1). Takahashi et al discloses a porous membrane made form PVDF polymer, the membrane is a hollow fiber, made from a melt solution of the polymer is a solvent such as N,N-dimethylacetamide  (abstract, paragraphs [0026, and [0027-[0031]); the pore size is less than 10 microns, and the percentage of polymer is 5 % by mass(paragraph [0049]-[0059], [0015]), the membrane is water permeable {0134]).  The process of making the membrane incudes forming the membrane on a support, forming the membrane in a coagulation bath of a water . 
Reference to Amin-Sanayei et al teach different solvents for dissolving PVDF (polyvinylidene difluoride), which solvents include alternatively N,N-dimethylacetamide, dimethylformamide, thiethyl phosphate, etc. (paragraph [0034]); therefore, the skilled artisan preparing a melt or solution of PVDF polymer for making a membrane, would have been motivated to substitute the N, N-dimethylacetamide used in Takahashi et al I the process of making a microporous membrane, by and equivalent solvent for PVDF, such as thriethyl phosphate, as disclose in Amin-Sanayei et al.  
As to the viscosity, current claim 1 requires 35- 60 60kpoise for the solution viscosity in the method of making the membrane.  In current claim 2 the polymer concentration is claimed as 6 to 10 % of PVDF concentration.  The concentration of PVDF in the solution is disclosed as 5 percent mass (paragraph [0052]), and the pore sizes produced can be less than 10 microns or between 0.5-5 microns.  
Other concentrations are also disclosed, such as, 1-50%, or 5-45 % (paragraph [0184]).  The skilled artisan at the time this invention was made would have been able to determine that for the same polymer concentration, similar viscosities can be predicted.  The skilled artisan at the time this invention was made would have been able to further determine that the membrane thickness can be increase by increasing the amount of polymer in the solution composition, therefore, by increasing concentration of polymer in the membrane of Takahashi et al, e.g. to a 6% in mass, the membrane thickness can be increase, and the viscosity would be also increased therefore, and the membrane produced can be predicted to have a pore size within the smaller values of the range of less than 10 microns. 
Amin-Sanayei et al further teach a PVDF membrane melt for making hollow fiber membranes with a viscosity of 0.5- 50 Kpoise, and from 1-35 poise for producing thin films and membranes with a 

As to claim 3, Takahashi et al disclose the solution temperature within the claimed ranges, for PVDF membrane solution for making a porous membrane (paragraph [0185], and [0219]). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (2016/0250603A1) in view of Amin-Sanayei et al (2013/0312604A1) as applied to claims 1-3 above, and further in view of Kopp et al (5,698,101) and Ying et al (8,834,780).  The references above teach the PVDF membrane, however fail to disclose the process as claimed.  Reference to Takahashi et al discloses the membrane including a support; however, the skilled artisan can alternatively use the dope from this particular polymeric dope for making an unsupported membrane by conventional methods, e.g. by extruding the melt and passing a membrane making a hollow fiber making fluid within an annulus and adjacently passing the dope, and alternatively coagulating the hollow fiber membrane in a bath or alternatively coagulating or forming the membrane by using a coagulating liquid, such as water as the liquid forming the hollow fiber annulus, as disclosed in reference Kopp et al, this references teaches the membrane from PVDF solution, the membrane is a micropores hollow fiber membrane (column 2, lines 33-45, column5, lines 48-column 6, line 30; column 7, lines 38-60, column 9 last paragraph, column 10 last paragraph through column 11 line 10).  The co-extrusion is further disclosed for making the membrane (column 12, lines 68- column 13, line 37); the use of water as the internal fluid to quench the membrane is disclosed (column13, lines 37-44, and column 18, lines 26-33); post extrusion treatment of the membrane is further disclosed, and the collection of the discharge inner fluid or water is collected after discharge in a tank (column 15, lines 35-41).  This reference in general teaches the method for .
Ying et al discloses making an unsupported hollow fiber through a spinneret head forming a hollow fiber membrane and passing a membrane forming fluid in the inner space, injecting the membrane forming solution next to the annulus forming fluid, an outer solution, all the solutions and the membrane are discharged in a collection tank having a liquid bath for forming the solution (Fig. 11A); this represents another way of making a hollow fiber membrane., and although the membrane is not made from the same composition as in Takahashi et al, this is an optional alternative for forming membranes when the membrane is designed as unsupported. 
 Claim 5 is covered by the discussion of the combination with Kopp et al, and although the tank is not shown, the water in the inner side forming the membrane annulus have to be collected at some point in the process, providing a tank is within the knowledge of the skilled artisan.
As to claim 6, Ying et al teaches the collection of the membrane and discharge fluids within a liquid bath where the air gap is zero (Fig. 11, e.g. liquid bath). Therefore, making the membrane by methods known in the art at the time this invention was made, in particular using the composition of the combination of references discussed above, to produce a membrane that does not include a support would have been obvious to one skilled in the ordinary art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference 2003/0113932 further evidence that the solvent used in claim 1 for PVDF is known in the art. References 2012/0067538 and 2005/0098494 further evidence the method of making the hollow fiber membrane from PVDF by extrusion of the solution on a coagulating bath or by coextruding the bath solution of the polymer is known in the art. Reference 4666,607 teaches PVDF membranes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779